
	
		I
		111th CONGRESS
		1st Session
		H. R. 546
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Thompson of
			 California (for himself and Ms.
			 Giffords) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain solar energy credits as refundable credits, to allow a new refundable
		  credit for equipment used to manufacture solar energy property, to waive the
		  application of the subsidized financing rules to such property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Stimulus for Job Creation and
			 Energy Independence Act of 2009.
		2.Temporary
			 refundability of solar energy credit
			(a)Residential
			 solar energy creditSubsection (c) of section 25D of the
			 Internal Revenue Code of 1986 (relating to limitation based on amount of tax;
			 carryforward of unused credit) is amended by adding at the end the following
			 new paragraph:
				
					(3)Temporary
				refundability of solar energy credit
						(A)In
				generalThe aggregate credits allowed to the taxpayer under
				subpart C shall be increased by the credit which would be determined under
				paragraphs (1) and (2) of subsection (a) for expenditures made during the
				taxable year without regard to section 26(a)(2) or paragraphs (1) of this
				subsection, as the case may be. Credits allowed under subpart C by reason of
				the preceding sentence shall not be taken into account in determining the
				excess described in paragraph (2).
						(B)TerminationSubparagraph
				(A) shall not apply to any taxable year ending after December 31,
				2010.
						.
			(b)Business solar
			 energy credit
				(1)In
			 generalSubsection (c) of section 38 of such Code (relating to
			 limitation based on amount of tax) is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
					
						(5)Special rules
				for solar energy credits
							(A)In
				generalIn the case of the
				solar energy credits—
								(i)this section and
				section 39 shall be applied separately with respect to such credits,
								(ii)in
				applying paragraph (1) to such credits—
									(I)the tentative
				minimum tax shall be treated as being zero, and
									(II)the limitation
				under paragraph (1) (as modified by subclause (I)) shall be reduced by the
				credit allowed under subsection (a) for the taxable year (other than the solar
				energy credits), and
									(iii)the amount of
				the solar energy credits in excess of the limitation under paragraph (1) (as
				modified by subclause (II)) shall be treated as a credit under subpart
				C.
								(B)Solar energy
				creditsFor purposes of this subsection, the term solar
				energy credits means so much of the energy credit as is attributable to
				property described in clause (i) or (ii) of section 48(a)(3)(A).
							(C)TerminationThis
				paragraph shall not apply to any taxable year ending after December 31,
				2010.
							.
				(2)Conforming
			 amendments
					(A)Subclause (II) of section 38(c)(2)(A)(ii)
			 of such Code is amended by striking and the specified credits
			 and inserting the specified credits, and the solar energy
			 credits.
					(B)Subclause (II) of
			 section 38(c)(3)(A)(ii) of such Code is amended by striking and the
			 specified credits and inserting , the specified credits, and the
			 solar energy credits.
					(C)Subclause (II) of
			 section 38(c)(4)(A)(ii) of such Code is amended by inserting and the
			 solar energy credits after specified credits.
					(D)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended—
						(i)by
			 inserting 25D(c)(3), before 35, and
						(ii)by
			 inserting 38(c)(5), after 36, .
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Temporary
			 refundability of depreciation deduction for solar energy property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(2) of the Internal Revenue Code of 1986 (relating to energy
			 credit) is amended by striking and at the end of clause (i), by
			 redesignating clause (ii) as clause (iii), and by inserting after clause (i)
			 the following new clause:
				
					(ii)at the election of the taxpayer for any
				taxable year ending before January 1, 2011, 331/3 percent
				of the aggregate deductions which would (but for subparagraph (C)) be allowed
				for the taxable year for property described in clause (i) or (ii) of paragraph
				(3)(A),
				and
					.
			(b)Denial of
			 depreciation where credit electedParagraph (2) of section 48(a)
			 of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Denial of
				depreciation, etc., where credit electedNo deduction for depreciation (or
				amortization in lieu of depreciation) shall be allowed for the taxable year
				with respect to property described in clause (i) or (ii) of paragraph (3)(A) if
				the taxpayer makes the election under subparagraph (A)(ii) with respect to such
				property. Notwithstanding the preceding sentence, deductions not allowed by the
				preceding sentence shall be treated as allowed for purposes of applying section
				1016.
					.
			(c)Conforming
			 amendmentClause (iii) of section 48(a)(2) of such Code is
			 amended by striking clause (i) does not apply and inserting
			 neither clause (i) nor (ii) apply.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Exception from
			 private activity bond tests for financing of solar energy property
			(a)Exception from
			 private business use testParagraph (6) of section 141(b) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Solar energy
				propertyFor purposes of
				subparagraph (A), property described in clause (i) or (ii) of section
				48(a)(3)(A) shall not be treated as used in a trade or business.
					.
			(b)Exception from
			 private loan financing testParagraph (2) of section 141(c) of such
			 Code (relating to exception for tax assessment, etc., loans) is amended by
			 striking or at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting , or, and by
			 adding at the end the following new subparagraph:
				
					(D)enables the borrower to finance the
				acquisition, construction, and installation of property described in clause (i)
				or (ii) of section
				48(a)(3)(A).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			5.Exception from
			 subsidized energy financing rules for solar energy property
			(a)In
			 generalSubparagraph (C) of
			 section 48(a)(4) of the Internal Revenue Code of 1986 (defining subsidized
			 energy financing) is amended by adding at the end the following new sentence:
			 Such term shall not include any loan described in section
			 141(c)(2)(D).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to property placed in service after such date in
			 taxable years ending after such date.
			6.Refundable
			 investment credit for property used to manufacture solar energy
			 property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by adding or at the end of clause (vii), and by inserting after
			 clause (vii) the following new clause:
				
					(viii)property used to manufacture equipment
				described in clause (i) or
				(ii),
					.
			(b)Credit To be
			 refundableSection 38(c)(5)(B) of such Code, as added by this
			 Act, is amended by striking or (ii) and inserting , (ii),
			 or (viii).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			7.Government
			 procurement of solar energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Contracts for
				renewable energyNotwithstanding section 501(b)(1)(B) of title
				40, United States Code, a contract for renewable energy may be made for a
				period of not more than 25
				years.
					.
			
